Citation Nr: 1416289	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-39 503	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated 30 percent prior to December 17, 2012, and rated 70 percent as of December 17, 2012.

2.  Entitlement to a total disability rating by reason of individual unemployability due to service-connected disability (TDIU), prior to December 17, 2012.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD
 
J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that granted service connection and assigned a 30 percent rating for a psychiatric disability.  Subsequently, the RO assigned a 70 percent rating for a psychiatric disability and granted individual unemployability, effective December 17, 2012.  However, as that grant does not represent a total grant of benefits sought, the claim for initial higher ratings PTSD and TDIU prior to December 17, 2012, remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This matter was previously remanded in December 2012.  The Board finds substantial compliance with the requested development for the PTSD claim but that further remand is warranted for the claim of TDIU.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to TDIU is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  From March 10, 2006, to July 2, 2009, the Veteran's PTSD symptoms were productive of occupational and social impairment with occasional decreased in in work efficiency and intermittent periods of inability to perform task due such symptoms as chronic sleep impairment, depressed mood, anxiety, and suspiciousness.  The Veteran did not display symptoms such as flattened effect, abnormal speech, panic attacks more than once a week, difficulty understanding complex commands, impairment of memory, or impaired judgment that resulted in difficulty in establishing and maintaining effective social relationships.

2.  As of July 2, 2009, the Veteran's PTSD symptoms were not productive of a total occupational and social impairment but are more nearly approximated by occupational and social impairment with deficiencies in most areas such as family relations due to impaired impulse control such as unprovoked irritability with periods of violence.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD, from March 10, 2006, to July 2, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9411 (2013).

2.  The criteria for a rating of 70 percent, but not higher, as of July 2, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by a letter sent in August 2006.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations with respect to the Veteran's claims in July 2009 and December  2012.  Thus, the Board finds that VA has satisfied the duty to assist with regards to the Veteran's PTSD claim.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development for the claim for increased rating for  PTSD.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by application of the criteria set forth in the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting a decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2013).

The Veteran's service-connected PTSD has been assigned a 30 percent rating from March 10, 2006, to December 17, 2012, and a 70 percent rating as of December 17, 2012, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  A General Rating Formula for Mental Disorders is used for rating psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130 (2013).

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2013).

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

The effective date for an increased rating will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, provided a claim is received within one year from such date.  Otherwise, the effective date for an increased rating will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)(b) (West 2002); 38 C.F.R. § 3.400(o) (2013). 

Prior to July 2, 2009

A February 2005 VA treatment note shows that the Veteran was currently married to his fourth wife and had two grown children from his first marriage.  The Veteran's Axis I diagnosis was PTSD with alcohol abuse and dependency.  Axis IV was reported as moderate due to arguments at home with his wife.  The Veteran reported that he had been sleeping better and was less anxious, but was drinking two to three beers a day.

An April 2005 VA PTSD treatment note shows a an Axis I diagnosis of PTSD and alcohol abuse with an Axis IV note of moderate due to arguments at home with his wife.  The Veteran reported that he drank alcohol sometimes one to two times per day or six to seven drinks per day.  He described his sleep as so-so and reported that he was less anxious.  The VA psychiatrist noted that Veteran was oriented in all three spheres, casually dressed, cooperative, mood euthymic, affect more reactive, speech normal, and that he denied suicidal or homicidal ideation.  The Veteran reported that he did not have any psychotic symptoms and had rare nightmares.

A May 2005 VA PTSD treatment note shows an Axis I diagnosis of PTSD with Axis IV characterized as moderate.  The VA psychiatrist noted that the Veteran was oriented in all three spheres, casually dressed, cooperative, mood euthymic, affect more reactive, speech normal, and that he did not have any suicidal or homicidal ideations.  He also denied psychotic symptoms and reported improved sleep.

In April 2006, the Veteran submitted a statement reporting that he felt as if he had no future.  He also reported anxiety attacks, flashbacks, nightmares, and panic attacks.

A February 2006 VA PTSD treatment note shows that the Veteran was oriented in all three spheres, casually dressed, cooperative, mood euthymic, affect reactive, speech normal, and no suicidal or homicidal ideations reported.  The Veteran denied psychotic symptoms.

A June 2006 VA PTSD treatment note shows that the Veteran was drinking less than before on the weekends and one day during the week when he went to the clubhouse.  He also reported that he planned to go to his daughter's graduation in Virginia.  The VA psychiatrist reported that the Veteran was oriented in all three spheres, casually dressed, well groomed, cooperative, mood euthymic, affect reactive, speech normal, and no suicidal or homicidal ideations reported.  The Veteran denied psychotic symptoms.

A November 2006 VA PTSD treatment note shows that the Veteran had a GAF score of 60.  The Veteran reported that he was doing pretty well and that he drank two to three beers a week and a pint of whiskey.  He reported that weather permitting, he rode his motorcycle with his friends.  The VA examiner reported that the Veteran was oriented in all three spheres, casually dressed, well groomed, cooperative, mood euthymic, affect reactive, speech normal, and no suicidal or homicidal ideations.  The Veteran denied psychotic symptoms.

A December 2006 VA treatment note shows that the Veteran attended a support session but appeared quiet and sad.

A March 2007 VA psychiatrist letter shows that the Veteran was being treated since March 2004 in a VA outpatient treatment program.  The VA psychiatrist reported that the Veteran had intrusive thoughts, flashbacks, and nightmares.  His symptoms also included irritability, hypervigilance, poor attention span, interpersonal isolation, and a sense of foreshortened future.  The Veteran also was reportedly depressed and anhedonic.

Another March 2007 VA treatment note shows that the Veteran had a growing undercurrent of anger and was snapping at his wife more as a result.  His progress was noted as slipping some.  His appearance was noted as being younger that his stated age with a good appearance.  Cooperation was noted a gruff and mildly irritable, but cooperative.  Motor activity was normal, affect was constricted, and his mood was irritable.  The Veteran did not report any hallucinations, suicidal ideations or homicidal ideations.  His memory was noted as adequate, speech was unremarkable, thought process was pessimistic, and insight adequate.  His judgment and motivation were noted as good.

An April 2007 VA PTSD clinic treatment note shows that the Veteran was assigned a GAF of 60.  The Veteran reported that he was doing "OK" but was backpedaling a little bit.  He reported drinking more and increased irritability.  He was noted as being oriented in all three spheres, casually dressed, well groomed, cooperative, his mood was euthymic, affect reactive, and normal speech.  He denied suicidal or homicidal ideations with no reported psychotic symptoms.  

A July 2008 VA PTSD treatment note assigned a GAF score of 60.  The Veteran reported that he was doing "OK," but felt lonely because his wife worked out of town.  He reported riding motorcycles with his friends.  The VA psychologist assessed the Veteran as being oriented in all three spheres, casually dressed, well groomed, cooperative, and with dysthymic mood with an affect that was reactive.  The Veteran denied suicidal or homicidal ideations and psychotic symptoms.

A September 2008 VA treatment note shows that the Veteran had three to four violent outburst per week.  The Veteran reported that he had a rough summer.  He reported less anger.  He also reported sleeping in bed with a gun.  

An April 2009 VA treatment note shows that the Veteran described his anger as a 7 out of 10 with three to four violent outburst per week.  The Veteran reported that he was still looking for employment.  He reported that he continued to receive the bulk of his social support from his motorcycle club.  The Veteran also reported that he had no increase in anger management or any other PTSD symptoms.  The VA psychologist assessment found that the Veteran was not an imminent danger to himself or to others.  

The Board finds that prior to July 2, 2009, the Veteran's PTSD symptomatology more clearly approximates the rating criteria for no higher than 30 percent.  The pertinent medical evidence of record shows that the Veteran's PTSD manifested mainly by increased irritability, some depression, suspicions, and chronic sleep impairment.  These symptoms are indicative of occupational and social impairment with occupational decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

In finding that a rating higher than 30 percent was not warranted for PTSD prior to July 2, 2009, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effect, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board also notes that the GAF scores of 60 assigned at three different times during this period are largely consistent with the assignment of a 30 percent disability rating.  According to DSM-IV, GAF scores ranging from 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  However, the Veteran has never been evaluated with a flat affect or circumstantial speech.  Therefore, the Board finds that the symptoms of the Veteran PTSD from March 10, 2006 to July 2, 2009 more resemble those present in the 30 percent rating criteria for PTSD.  38 C.F.R. § 4.126(a) (2013).

The Board finds that the symptoms associated with the Veteran's PTSD do not meet the criteria for the next highest rating for PTSD of 50 percent prior to July 2, 2009.  A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The evidence of record does not show that the Veteran has exhibited a flattened effect, abnormal speech, panic attacks more than once per week, or cognitive issues such a memory difficulties or impaired judgment.  The Veteran's judgment has been found to be normal and although he has reported an occasional panic attack, that symptoms does not rise to the level required for the next higher rating criteria.  Moreover, his memory has been found to be normal.  While the Veteran has been found to have a depressed mood, that symptoms is more consisted with a 30 percent rating and not that required for the 50 percent rating criteria.  The Board finds that the psychiatric symptoms shown do not support the assignment of a rating of 50 percent or higher prior to July 2, 2009.

Prior to July 2, 2009, the Board has considered whether the Veteran's claims for increased ratings should be referred for consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) (2013) and has concluded that referral is not warranted.  The Veteran's symptoms are fully contemplated by the scheduler rating criteria, specifically those of a depressed mood, anxiety, and chronic sleep impairment.  A higher rating is available for PTSD, however the Veteran does not meet the criteria for a higher rating.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular scheduler standards.  Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 30 percent for PTSD prior to July 9, 2009.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of July 9, 2009

At a July 2009 VA examination, the examiner reported that the Veteran had continued to abuse alcohol and had a stormy interpersonal relations, and comfort with aggressiveness towards others.  Examination found the Veteran's general appearance was clean, speech was spontaneous, and affect was normal.  The Veteran's mood as anxious, agitated, and depressed.  His attention was intact with concentration.  He was oriented in all three spheres.  The Veteran's thought process was unremarkable with no delusions.  He was able to understand the outcome of his behavior, with an average intelligence.  The Veteran was found to have sleep impairment.  He showed no inappropriate behavior, no obsessive or ritualistic behavior, and no panic attacks.  The Veteran reported no homicidal or suicidal thoughts.  The Veteran's impulse control was poor, with reported episodes of violence.  He was found to be able to maintain minimum personal hygiene with no problems of daily living.  The Veteran's memory was normal in all aspects.  The VA examiner described the Veteran's PTSD symptoms as a recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions.  The Veteran reported that he felt continuously unsafe and wanted to avoid others.  He noted poor sleep and that he startled easily.  He also reported difficulties being close to others with intense periods of irritability.  The Veteran also reported that he was more detached from things in general and struggled to have warm feelings.  The examiner reported that the Veteran was unemployed for two to five years.  The examiner assigned a GAF of 49 for the Veteran's psychiatric symptoms.  However, the examiner then separated the Veteran's psychiatric disabilities into two sections and assigned additional GAF of 56 for PTSD alone and 55 for PTSD and depression.  The examiner concluded the report by finding that the Veteran's PTSD resulted in deficiencies in judgment, thinking, family relations, and mood.  Specifically, the VA examiner found that family relations were strained and mood was significantly distressed.  The Veteran was also found to have reduced reliability and productivity due to his symptoms which had been a partial barrier to finding employment.  

On December 2012, the Board remanded the Veteran's appeal on the basis that the July 2009 VA examiner incorrectly distinguished the Veteran's PTSD, depression, and alcohol dependency in making a determination of the severity of the Veteran disability.  The Board is precluded from differentiating between the symptoms attributable to the Veteran's PTSD and those associated with his nonservice connected mental health disorders absent evidence that clearly shows a distinction.  Mittleider v. West, 11 Vet. App. 181 (1998).  The Board found that the all Veteran psychiatric symptomatology must be attributable to his service connected PTSD and a new VA examination was conducted to ascertain a more comprehensive clinical evaluation of the Veteran's disabilities.

At a December 2012 VA examination, the examiner diagnosed PTSD with depressive disorder not otherwise specified.  A GAF score of 49 was assigned.  The examiner reported that the Veteran had occupational and social impairment with deficiencies in most areas as such as work, school, family relations, judgment, thinking, and mood, attributable to PTSD.  Mental status examination showed the Veteran's appearance as casual and well dressed, speech was normal, eye contact appropriate, attitude cooperative, affect and mood were noted as depressed.  The Veteran's thought processes were normal and no delusions were reported.  He denied hallucinations, obsessions, and panic attacks.  He reported sleep impairment related to nightmares of service in Vietnam.  The Veteran was noted as oriented in all three spheres.  His memory was within functional limits with few cues.  The Veteran's hygiene was noted a normal.  The VA examiner noted that the Veteran had bouts of anger with impulsiveness and irritability.  Some inappropriate behavior was also reported by the Veteran.  The Veteran denied homicidal and suicidal ideations.  He also showed normal judgment.

PTSD symptoms noted by the VA examiner were depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances in mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or work like settings, and impaired impulse control.

Considering the evidence in light of the criteria listed above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the period beginning July 2, 2009, the Veteran's PTSD more nearly approximated the criteria for a 70 percent rating.  38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7 (2013). 

Collectively, the pertinent medical evidence shows that the Veteran's PTSD symptomatology included impaired impulse control with frequent anger or violence outbursts, sleep impairment, irritability, nightmares, depressed mood, and anxiety.  The Board finds that those symptoms are indicative of occupational and social impairment with deficiencies in most areas.  

In assigning a 70 percent rating for the Veteran's PTSD for the period beginning on July 2, 2009, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effect, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board also notes that GAF scores of 49 assigned beginning on July 2, 2009, are largely consistent with the assignment of a 70 percent disability rating.  According to DSM-IV, GAF scores ranging from 31 to 40 indicate some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work). 

However, the Board finds that the symptoms associated with the Veteran's PTSD do not meet the criteria for a 100 percent rating as of July 2, 2009.  A 100 percent rating requires total occupational and social impairment due to symptoms.  However, the Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's PTSD.  Evidence of record does not indicate that the Veteran has exhibited persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  The Veteran is married and socializes with a motorcycle club.  He was able to be around other people, even if to a limited degree, and continues to participate in treatment.  In addition, the Veteran had not been found to have any memory loss for names of close relatives, his own former occupation, or his own name.  Furthermore, the medical evidence clearly shows no evidence of delusions or hallucinations.  While he has some episodes of anger, he has not been found to be a persistent danger to hurting himself or others.

In reaching this decision, the Board has considered the Veteran's and his spouse's statements regarding his symptoms and functional impairment, and the medical evidence of record.  To the extent that he, or others, may argue or suggest that the clinical data supports an increased disability rating or satisfies the rating criteria for a higher rating, such assertions fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

The Board finds that th esymptoms experienced by the Veteran more nearly approximate the criteria for the 30 percent rating prior to July 2, 2009, that consist of chronic sleep impairment, hypervigillance, and depressed mood.  As of July 2, 2009, his symptoms more nearly approximate the criteria for a 70 percent rating, with impaired impulse control such as irritability with periods of violence and difficulty adapting to stressful circumstances.  Consequently, the Board concludes that the Veteran's symptomatology more nearly approximates the criteria for a 30 percent rating prior to July 2, 2009 and a 70 percent rating as of July 2, 2009.   However, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted for any of the Veteran's psychiatric disabilities during the appeal period.  38 C.F.R. § 3.321(b) (2013); Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities are inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The competent medical evidence of record shows that PTSD is primarily manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, impaired impulse control, and an occasional panic attack, which are all specifically contemplated by the rating criteria.  Therefore, the Board finds that the effects of the Veteran's disabilities have been fully considered under the appropriate schedular rating criteria, which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology for each of the disabilities decided herein.  Thus, referral for consideration of extraschedular ratings is not warranted.  Furthermore, the evidence does not show marked interference with employment or frequent hospitalization due to the disabilities at issue.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b) (2013).

Accordingly, the Board finds that a rating in excess of 30 percent prior to July 2, 2009, for PTSD in not warranted.  A rating of 70 percent, but not higher, is warranted for PTSD as of July 2, 2009.  The preponderance of the evidence is against the assignement of any higher rating.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for PTSD from March 10, 2006, to July 2, 2009, is denied.

Entitlement to a rating of 70 percent, but not higher, for PTSD, as of July 2, 2009, is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review concerning the Veteran's TDIU claim.

In this appeal, the Veteran contends that the grant of a TDIU should date back to the day he filed his claim for an increased initial rating for PTSD in March 2006.  The Board has granted entitlement to an increased rating for PTSD as of July 2, 2009.  The Board finds that the RO should consider the claim for TDIU after effectuating that increased rating.

Accordingly, the case is REMANDED for the following action:

After effectuating the grant of a 70 percent rating for TDIU as of July 2, 2009, readjudicate the claim of entitlement to TDIU prior to December 17, 2012.  Specifically consider whether the claim prior to July 2, 2009, should be referred to appropriate department officials for consideration of the assignmnent of TDIU pursuant to 38 C.F.R. § 4.16(b).  If any decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


